DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/IB2017/052384 filed 4/25/2017.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. 16167234.0 filed 4/27/2016, which papers have been placed of record in the file.  
Claims 1-13, 16-20 are pending. 



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites …the crosslinking agent(s) comprising at least two primary amine groups and at least one tertiary amide group…which is taken to mean a crosslinking group that comprises both the at least two primary amine groups and the at least one tertiary amide group. However, claim 2 then further limits claim 1 to require both the at least two primary amine groups and the at least one tertiary amide group, which calls into question the scope of claim 1. In other words, claim 2 appears to further limit claim 1 such that claim 1 does not require both the at least two primary amine groups and the at least one tertiary amide group. Therefore, the scope of claim 1 is unclear. 
Claims 2-7, 9-13 are subsumed by this rejection because of their dependence. 
Appropriate correction and/or clarification is required. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 recites …the crosslinking agent(s) comprising at least two primary amine groups and at least one tertiary amide group…which is taken to mean a  crosslinking group that comprises both the at least two primary amine groups and the at least one tertiary amide group. However, claim 2 further limits claim 1 to require both the at least two primary amine groups and the at least one tertiary amide group. In other words, claim 2 does not further limit the scope of claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Appropriate correction and/or clarification is required. 





Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Audenaert et al. (EP 2 495 271) in view of Parry et al. (2,909,494). 
	Regarding claim 1: Audenaert is directed to a curable composition comprising one of more epoxy resins, and a curing system comprising one or more crosslinking agents the crosslinking agents comprising at least two primary amine groups and at least one tertiary amide group. In particular, Example CA-1 has the formula 
    PNG
    media_image1.png
    164
    1092
    media_image1.png
    Greyscale


	Audenaqert mentions further ingredients including curing accelerators at [0055], although doesn’t elucidate any specific curing accelerators. 
	Parry is directed to a curable composition comprising an epoxy resin, and a polyamide curing agent. The composition comprises a boron tri-halide complex accelerator, preferably BF3-amine or BF3-phenol (col. 1 ll. 22-30 Parry). One skilled in the art would have been motivated to have selected the BF3-amine or BF3-phenol compound as the curing accelerator of choice in Audenaqert since it was discovered that when combined with amine type curing agents results in surprisingly high activity as curing agents for polyepoxides over a wide range of temperatures and very rapid rate of cure. Finally, the products [produced with the combination of the polyamine curing agent and boron tri-halide complex curing accelerator] were found to have improved hardness and durability over the amine type cured products. (col. 1 l. 60 – col. 2 l. 10 Parry). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected the BF3-amine or BF3-phenol compound as the curing accelerator of choice in Audenaqert.

	Regarding claims 2-3: The curing system comprising a polyether-amido-amine curing agent comprising both the two primary amine groups and at least one tertiary amide group. In particular, Example CA-1 has the formula 
    PNG
    media_image1.png
    164
    1092
    media_image1.png
    Greyscale

although also comprises “18% tertiary amides (reaction of secondary amine with methylester)” at [0161]. Hence, the 18% product identified in C13 NMR is equivalent to a crosslinking agent comprising at least two primary amine groups and at least one tertiary amide group. 
	Regarding claim 4: The composition comprises 3-35 weight percent curing agent based on the total weight of the curable composition ([0064] Audenaert), which is not directly comparable to the amount recited in claim 4. However, the amount of epoxy resin is 20-70 weight percent based on the total weight of the composition ([0054] Audenaert). Therefore, it can be determined an amount of 3 wt% curing agent and 70 wt% epoxy resin results in a composition comprising 4 parts curing agent per 100 parts by weight of the epoxy resin. Given that such a composition falls within the scope of both Audenaert and the present invention, it is clear the amounts at least overlap. 
In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
Regarding claim 5: The curing agent comprises “18% tertiary amides (reaction of secondary amine with methylester)” at [0161]. Therefore, it can be determined the ratio of primary to tertiary amide groups is about 10:1, since about 4/5 of the product has two primary amines (and no tertiary amide groups) while 1/5 of the product has a 2:1 ratio of primary to tertiary amide groups.
Regarding claim 6: Suitable epoxy resins include a diglycidyl ether of bisphenol A ([0046] Audenaert). 
Regarding claim 7: The activator of Parry is added in an amount of 0.1 – 10% by weight of the resins (col. 7 ll. 5-12 Parry) (equivalent to 0.1-10 parts per 100 parts epoxy resin). 
Regarding claim 8: Audenaert is directed to a curable composition comprising:
(a) one of more epoxy resins, 
(b) Audenaqert mentions further ingredients including curing accelerators at [0055], although doesn’t elucidate any specific curing accelerators. 
	Parry is directed to a curable composition comprising an epoxy resin, and a polyamide curing agent. The composition comprises a boron tri-halide complex accelerator, preferably BF3-amine or BF3-phenol (col. 1 ll. 22-30 Parry). One skilled in 
The activator of Parry is added in an amount of 0.1 – 10% by weight of the resins (col. 7 ll. 5-12 Parry) (equivalent to 0.1-10 parts per 100 parts epoxy resin).
(C) A curing system comprising one or more crosslinking agents the crosslinking agents comprising at least two primary amine groups and at least one tertiary amide group. In particular, Example CA-1 has the formula 
    PNG
    media_image1.png
    164
    1092
    media_image1.png
    Greyscale

although also comprises “18% tertiary amides (reaction of secondary amine with methylester)” at [0161]. In other words, when the secondary amine of tetraethylene pentamine reacts with the methyl methacrylate produces a tertiary amide. Hence, the 
The composition comprises 3-35 weight percent curing agent based on the total weight of the curable composition ([0064] Audenaert), which is not directly comparable to the amount recited in claim 4. However, the amount of epoxy resin is 20-70 weight percent based on the total weight of the composition ([0054] Audenaert). Therefore, it can be determined an amount of 3 wt% curing agent and 70 wt% epoxy resin results in a composition comprising 4 parts curing agent per 100 parts by weight of the epoxy resin. Given that such a composition falls within the scope of both Audenaert and the present invention, it is clear the amounts at least overlap. 
A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
The curing agent comprises “18% tertiary amides (reaction of secondary amine with methylester)” at [0161]. Therefore, it can be determined the ratio of primary to tertiary amide groups is about 10:1, since about 4/5 of the product has two primary amines (and no tertiary amide groups) while 1/5 of the product has a 2:1 ratio of primary to tertiary amide groups.
The composition does not comprise any anhydride groups. 
Regarding claim 9: Core shell particles and a flame retardant are disclosed ([0056] and [0050] Audenaert).
Regarding claims 10-11, 17, 18: The combination of Audenaert and Parry doesn't specifically recite a peak exothermic temperature as measured according to the Exothermic Temperature Procedure, of no greater than 150 °C when cured at 120 °C (claim 10) or a difference between the peak exothermic temperature and the curing temperature, as measured according to the Exothermic Temperature Procedure, of no greater than 30 °C (claim 11). However, the composition produced in Audenaert and Parry is substantially identical to the composition produced in the instant invention. In particular, EX-2 comprises both the boron tri-halide and PE-A-A Curative, which is the same as that of CA-1 of EP 2495271 (Audenaert). See Table 1 and 2 of the present invention. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, the combination of Audenaert and Parry suggests a composition having a peak exothermic temperature as measured according to the Exothermic Temperature Procedure, of no greater than 150 °C when cured at 120 °C or a difference between the In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claims 12, 19: A cured composition is disclosed.
Regarding claim 13, 20: The combination of Audenaert and Parry doesn't specifically recite a glass transition temperature of at least 120 °C as measured by the Glass Transition Temperature Procedure. However, the composition produced in Audenaert and Parry is substantially identical to the composition produced in the instant invention. In particular, EX-2 comprises both the boron tri-halide and PE-A-A Curative, which is the same as that of CA-1 of EP 2495271 (Audenaert). See Table 1 and 2 of the present invention. 
Hence, the combination of Audenaert and Parry suggests a composition having a glass transition temperature of at least 120 °C as measured by the Glass Transition In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 16: Core shell particles and a flame retardant are disclosed ([0056] and [0050] Audenaert).


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514.  The examiner can normally be reached on Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT T BUTCHER/Primary Examiner, Art Unit 1768